DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is being considered by the examiner.

Claim Objections
Claims 4 and 8-16 are objected to because of the following informalities:  
In claim 4, line 3, where it says “prior to the command the at least one of the read commands.” should be --prior to the at least one of the read commands.--.
In claim 8, lines 8-9, where it says “via the command/address buffer…” should be --via the command/address bus…--.
In claim 9, line 2, where it says “of the first write credit to the host” should be --of the first write credit signal to the host--.
In claim 10, line 2, where it says “of the second write credit to the host” should be --of the second write credit signal to the host--.
In claim 13, line 1, where it says “wherein the first signal is generated…” should be --wherein the first write credit signal is generated…--.   
In claim 16, line 3, where it says “between a non-volatile dual inline memory module (NVDIMM);…” should be --between a non-volatile dual inline memory module (NVDIMM) and a host;…--.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the data bus" in line 1.  
Claim 16 recited the limitation “the host” in line 6.
There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 and 6-7 are allowed.
Claims 8-15 would be allowable if claim objection is overcome.
Claims 16-20 would be allowable if claim objection and 35 U.S.C. 112(b) is overcome.

The following is a statement of reasons for the indication of allowable subject matter:   No prior art or combination of prior art teaches or suggest transmitting to a host, utilizing a set of pins of a non-volatile dual inline memory module (NVDIMM) separate from a command/address bus across which read commands and write commands are received, a write credit identification (WID) signal identifying a write command of the write commands received from the host via the command/address bus; and transmitting with the WID, via the set of pins, a write credit signal to the host, wherein the write credit signal is based at least in part on a non-deterministically timed writing of the write command as recited in claim 1; a data bus configured to communicate data associated with a read or write command between a host and a volatile memory or a non-volatile memory, or both; and a set of pins that is separate from a command/address bus coupled to the volatile memory or the non-volatile memory, or both, and is configured to: transmit a first write credit signal that is based at least in part on data associated with a write command, received from the host via the command/address buffer, being released from a write buffer of the NVDINM; and transmit a second write credit signal that is based at least in part on a completion of a non-deterministically timed persistent writing of the data associated with the write command to the volatile memory or the non-volatile memory, or both as recited in claim 8; and a data bus configured to communicate data associated with a read command or write command between a non-volatile dual inline memory module (NVDIMM); and a set of pins that is separate from a claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karamcheti et al. (US 2009/0210636). Karamcheti et al. teaches main memory with memory modules and the methods of storing and accessing data therein.
Okin et al. (US 2008/0082766). Okin et al. teaches memory controllers for controlling access to memory modules in main memory.
Okin et al. (US 2008/0082750). Okin et al. communicating to memory modules in a memory channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139